Citation Nr: 1738217	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a right knee disability, including degenerative arthritis of the right knee joint status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1983 to September 2009.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated.

A review of the claims file reveals that the Veteran underwent a private medical examination in May 2009 and was provided a VA examination in June 2010 in connection with his service-connected right knee disability.

During his May 2017 hearing, the Veteran testified that his right knee has worsened since his last VA examination.  Specifically, the Veteran testified that he has experienced increased pain and swelling and that he can bend it less than he could previously.  The Veteran also indicated on his VA Form 9, submitted in May 2012, that he was receiving cortisone injections in his right knee to ease the pain and that he was told that he will need knee replacement surgery in the future.

As it has been more than seven years since the Veteran has been provided a VA examination concerning his knee condition and as he has asserted a worsening of his condition, a remand is necessary to ensure that the record contains evidence of the current severity of the Veteran's service-connected right knee disability.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, subsequent to the Veteran's VA examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The examinations of record do not comply with Correia.

The May 2009 examination report indicates that the Veteran reported symptoms of stiffness, swelling, heat, redness, and locking and noted that he did not have weakness, giving way, lack of endurance, fatigability, or dislocation.  The report notes residuals of grinding and swelling.  The report indicates weakness and tenderness in his right knee.  The report indicates that range of motion of the right knee flexion was 115 degrees and extension was 0 degrees.  The report notes that joint function on the right was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

For these reasons, the claim must be remanded for the AOJ to schedule the Veteran for another examination of his knee.  

The Veteran testified during his hearing that he is currently seeking treatment for his right knee with a private doctor as well as with the VA.  As this claim is being remanded for additional development, the AOJ should also attempt to retrieve any outstanding VA or private medical treatment records pertaining to treatment provided for the Veteran's service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the West Palm Beach VAMC, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain all outstanding private treatment records regarding the Veteran's right knee disability.  Send a letter to the Veteran requesting that he provide the full name and address for his private physician, as well as the recent dates in which he received treatment for this right knee.  Instruct the Veteran to complete a release form authorizing VA to request his private medical records from the identified treatment provider(s).  After obtaining the appropriate release of information forms where necessary, associate copies of the private treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Once the above is completed and any identified records have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination.

The examiner must describe the nature and severity of all manifestations of the Veteran's right knee disability.  In this regard, the examiner must record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The examiner must also describe the extent of any weakened movement, excess fatigability, and incoordination on use.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he or she must specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

The examiner must comment on the functional impairment caused by the Veteran's right knee disability.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




